v00154










 
 
 
NUMBER 13-04-00599-CV
COURT OF APPEALS
THIRTEENTH DISTRICT OF TEXAS
CORPUS CHRISTI - EDINBURG
                                                                                                                      
IN RE: BRINKER INTERNATIONAL, INC., 
BRINKER TEXAS, L.P. D/B/A CHILI’S 
GRILL & BAR, BRINKER CHILI’S TEXAS, INC., 
AND CHILI’S BEVERAGE COMPANY, INC.                                Relators.

                                                                                                                      
On Petition for Writ of Mandamus                                                                                                                      
MEMORANDUM OPINION
Before Chief Justice Valdez and Justices Hinojosa and Wittig

Memorandum Opinion Per Curiam
 
          Relators filed a petition for writ of mandamus in the above cause on November 10,
2004, requesting a writ directing the trial court to vacate its October 27, 2004 order granting
plaintiff’s
 motion to compel.  Relators also filed a motion requesting an order temporarily
staying enforcement of the trial court’s order, which this Court granted on November 12,
2004.  After considering the petition for writ of mandamus, the response, and the reply, this
Court DENIES the petition for writ of mandamus and LIFTS the stay imposed in its
November 12 order.

                                                                                      PER CURIAM

Memorandum opinion delivered and filed 
this the 30th day of November,  2004.